UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6346


UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

             v.

DWAYNE MITCHELL LITTLEJOHN, a/k/a Manson,

             Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Bryson City. Martin K. Reidinger, District Judge. (2:08-cr-0036-MR-DLH-2)


Submitted: July 27, 2017                                          Decided: July 31, 2017


Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dwayne Mitchell Littlejohn, Appellant Pro Se. Donald David Gast, Assistant United
States Attorney, Asheville, North Carolina; Jennifer A. Youngs, Assistant United States
Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dwayne Mitchell Littlejohn appeals the district court’s order denying his 18

U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court.   United States v. Littlejohn, No. 2:08-cr-0036-MR-DLH-2 (W.D.N.C.

Mar. 1, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                            AFFIRMED




                                           2